Citation Nr: 9910647	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for Epstein Barr syndrome, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1981 to November 
1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 30 percent for Epstein Barr syndrome.

REMAND

On preliminary review of the record the Board notes the 
veteran has reported that she is in receipt of disability 
benefits from the Social Security Administration (SSA), based 
in part on disability attributable to Epstein Barr syndrome.  
However, no steps have been taken to secure copies of the SSA 
award or the supporting medical evidence.  In Masors v. 
Derwinski, 2 Vet. App. 181 (1992), the United States Court of 
Appeals for Veterans Claims mandated that the VA must obtain 
a Social Security Administration (SSA) decision granting 
disability benefits and the medical records upon which such a 
decision was based.  

In addition the record reflects an apparent conflict of 
medical opinion with regard to whether a diagnosis is 
warranted for chronic fatigue syndrome, a disorder which the 
appellant and her service representative have suggested is 
related to her service-connected disability.  The Board finds 
that further medical clarification is warranted in that 
regard.  

Inasmuch as the regulations pertaining to the rating of 
disabilities of the hemic/lymphatic systems were revised 
effective October 23, 1995, during the pendency of the 
veteran's claim, the appellant is entitled to evaluation of 
her disability on remand under either the previously existing 
regulations or the newly amended regulations, - whichever is 
determined to be more favorable in his individual case.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated her for Epstein Barr syndrome 
since November 1995.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.

2.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's award of 
disability benefits to the veteran, 
together with copies of all medical 
records considered in arriving at that 
decision.

3.  Thereafter arrangements should be 
made for a special VA examination to 
assess the nature and severity of 
service-connected Epstein Barr syndrome.  
The examiner must thoroughly review the 
claims folder, to include a copy of this 
remand, prior to evaluating the veteran.  
All indicated special tests and studies 
should be conducted.  The examiner should 
clearly describe all symptoms and 
clinical findings which are at least as 
likely as not attributable to Epstein-
Barr syndrome.  Additionally, if a 
diagnosis of chronic fatigue syndrome is 
found to be warranted, the examiner 
should render an opinion for the record 
as to whether it is at least as likely as 
not that that disorder is related to the 
service-connected disability.  If no such 
relationship is found to exist the 
examiner should so state.  Full 
supporting rationale must be provided for 
all medical opinions provided.  

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations, to 
include all applicable diagnostic codes.  
In so doing the RO should determine 
whether the regulations in effect prior 
to October 23, 1995, or the newly amended 
rating criteria are more favorable to the 
appellant.  If any action taken remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


